Citation Nr: 0423693	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  02-06 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel








INTRODUCTION

The veteran had active military service from September 1966 
to September 1968. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which found that new and material 
evidence had not been submitted to reopen the veteran's claim 
seeking entitlement to service connection for hepatitis 
including as a residual of Agent Orange exposure.  

In March 2003, the Board found that the veteran had submitted 
new and material evidence to reopen his claim of entitlement 
to service connection for hepatitis.  

In July 2003, the Board remanded the issue of entitlement to 
service connection for hepatitis for additional development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has made specific references to hospital stays 
during his active service where he was diagnosed with and 
treated for hepatitis.  In a statement dated March 2003, the 
veteran indicated that he was first diagnosed with hepatitis 
in 1967, at the 93rd Evacuation Hospital, in Long Binh, South 
Vietnam.  The veteran also stated that he was hospitalized 
(just prior to discharge from service) for a re-occurring 
case of hepatitis in 1968, at Fort Hood, Texas.  (According 
to the May 2003 VA examination report, the veteran reported 
that he was admitted to the hospital in Long Binh, South 
Vietnam in 1967 for 10 days, and was admitted in Fort Hood, 
Texas, in 1968 for a week to 10 days).  Personnel records 
show that the veteran served in Vietnam in the U.S. Army 
Pacific, from February 21, 1967, to February 14, 1968.  

It does not appear that the above hospital records have been 
requested.  Therefore, the RO shall contact the veteran and 
request his best estimate of when (within a two month period) 
he was hospitalized in 1967 and 1968.  The RO shall also 
request the specific name of the hospital where he was 
treated at Fort Hood, Texas, in 1968.  The RO shall then 
obtain all necessary clinical reports from the hospitals. 

Accordingly, the case is REMANDED for the actions listed 
below:  
 
1.  The RO shall contact and obtain from 
the veteran his best estimate of when 
(within a two month period) he was 
treated at the 93rd Evacuation Hospital, 
in Long Binh, South Vietnam, in the year 
1967.     

2.  The RO shall contact and obtain from 
the veteran the specific name of the 
hospital and his best estimate of when 
(within a two month period) he was 
treated at Fort Hood, Texas, in the year 
1968.     

3.  Upon completion of the above, the RO 
shall obtain all necessary clinical 
reports (within the specified periods of 
time indicated by the veteran) from the 
93rd Evacuation Hospital, in Long Binh, 
South Vietnam, and from the specific 
hospital indicated by the veteran in Fort 
Hood, Texas.

4.  The RO should then re-adjudicate the 
veteran's claim of entitlement to service 
connection for hepatitis C.  In the event 
that the claim is not resolved to the 
satisfaction of the veteran, he should be 
furnished a Supplemental Statement of the 
Case regarding entitlement to service 
connection for hepatitis C, which includes 
a summary of the additional evidence 
submitted, any additional applicable laws 
and regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  

The RO must ensure that all notice and duty-to-assist 
provisions of VCAA are properly applied in the development of 
the case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




